DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending.
Claim 7 is objected to.
Claims 1-16 are rejected.
Priority
Claims 1-16 are given the benefit for priority to Provisional Application No. 62/849,897 filed 19 May 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 November 2021 and 16 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 19 November 2021.  These drawings are accepted.
Claim Objections
Claim 7 is objected to because of the following informalities:  At line1 claim 7 recites “first amino” and should be amended to recite “first amino acid.”.  Appropriate correction is required.
Claim Interpretation
The limitation of “generative adversarial network” or “GAN” in claims 1, 3, 11, and 12 is a term of art that is reviewed in Creswell et al. The process uses a pair of networks comprising a generator and a discriminator in competition with each other as shown in Figure 1 of Creswell et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "first model" and “second model” in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination claim 9 has been interpreted as depending from claim 3.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer mediated process of using a generative adversarial network algorithm to generate antibody heavy and light chain amino acid sequences, combining the sequences to correspond to an antibody and using training data to determine similarity between the antibody and training data, which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas. Independent claim 12 recites a computer that executes a process of using a generative adversarial network algorithm to generate and train models of antibody heavy and light chain amino acid sequences, and combining the sequences to correspond to an antibody, which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Dependent claim 2 further recites considering data of concatenated second (heavy chain) and first (light chain) amino acid sequences. Dependent claim 3 further recites a mental process of using models that generate the first and second amino acid sequences using weights and variables. Dependent claim 4 further recites a mental process of providing a discriminator output to a first or second generating component. Dependent claim 5 further recites a mental process of modifying a first model based on the output of the process. Dependent claim 6 further recites a mental process of modifying a second model based on the output of the process. Dependent claim 7 further recites a mental process of considering data of light and heavy chain sequences that each comprise variable regions. Dependent claim 8 further recites a mental process of considering data of light and heavy chain sequences that each comprise variable and constant regions. Dependent claim 9 further recites a mental process of determining that models are complete based on the output, and generating additional first and second sequences using the trained models and combing the generated sequences. Dependent claim 10 further recites a mental process of evaluating the antibody sequences using a set of metrics. Dependent claim 11 further recites a mental process of adding additional sequences to the training data. Dependent claim 13 further recites a mental process of using hobbled weights to decrease training rates. Dependent claim 14 further recites a mental process of slowing a gradient of a second generating component. Dependent claim 15 further recites a mental process of considering data of sequences produced at end portions of time. Dependent claim 16 further recites a mental process of training a second generating component less than the time used to train the first generating component.
This judicial exception is not integrated into a practical application because the additional elements of computer processors, memory, and computer readable media in claims 1 and 12 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of outputting data in claims 1, 4, and 11 is extrasolution activity that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computer processors, memory, and computer readable media in claims 1 and 12 and the additional element of outputting data in claims 1, 4, and 11 are conventional computer components and activities.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631